EXHIBIT Ernst & Young s.r.L/s.E.N.c.R.L. Comptables agrees Ernst & Young LLP Chartered Accountants 800, boul. Rene-Lêvesque Ouest Bureau 1900 Montreal (Quebec) H3B 1X9 Tel./Tel.: Telec./Fax: ey.com/ca October 13, Autorite des marches financiers Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission New Brunswick Securities Commission Newfoundland Department of Government Services, Consumer & Commercial Affairs Branch Nova Scotia Securities Commission Ontario Securities Commission Prince Edward Island Securities Office, Consumer, Corporate and Insurance Services Division, Office of the Attorney General Saskatchewan Financial Services Commission Re: CGI Group Inc. Change of Auditor Notice dated September 30, 2009 Dear Sirs/Mesdames: Pursuant to National Instrument 51-102 (Part 4.11), we have read the above-noted Change of Auditor Notice and confirm our agreement with the information contained in the Notice pertaining to our firm. Yours sincerely, /s/ Ernst & Young LLP c.c. The Board of Directors, CGI Group Inc R.
